DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claim 1, drawn to “wheel machining equipment”) in the reply filed on 6/30/2021 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 24-25 of claim 1 set forth therein “to drive the wheel to rotate to complete first stage turning of the wheel.”  This limitation is viewed to be vague and indefinite, because it is 
Line 41 of claim 1 set forth therein “to drive the wheel to rotate to complete second stage turning of the wheel.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what the difference is (if any) between “second stage turning” of lines 24-25 and “second stage machining”, which was previously set forth in lines 33 and 36 of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi et al. (U.S. PG Pub. No. 2007/0068350 A1) in view of Patterson (U.S. Patent No. 5,820,137 A).
Note that Kawasumi et al. and Patterson were cited on the PTO-892 mailed on 8/5/2021.
Claim 1:  Figure 1 of Kawasumi et al. shows machining equipment comprising a lathe bed (1) on which a plurality of first guide rails (9), a first servo motor (13), a first servo moving unit (5), and a first spindle unit (7) are disposed.  Please note that the first servo moving unit (5) is provided with the first spindle unit (7).  Next, Figures 1 and 3 show the machining equipment as further having on the lathe bed (1) thereof a plurality of second guide rails (21), a second servo motor (27), a second servo moving unit (17), and a second spindle unit (19).  Please note that the second servo moving unit (17) is provided with the second spindle unit (19).  Figures 1 and 2 also show therein said machining equipment as further comprising on the lathe bed (1) thereof a 
	Examiner now directs attention to Figure 1 of Kawasumi et al.  As can be seen therein, the first servo motor (13), the plurality of first guide rails (9), and the first servo moving unit (5) are installed on a left side of the lathe bed (1).  Please note that when the first servo motor (13) is actuated, the associated first servo moving unit (5) will be driven so as to move horizontally along the plurality of first guide rails (9).  Also, a path of the first servo moving unit (5) horizontally moving along the plurality of first guide rails (9) is “defined as a Q1 axis.”  (It is noted that the defined Q1 axis is one and the same as the Z1 axis which is shown in Figure 1).   
As can also be seen in Figures 1 and 3 of Kawasumi et al., the second servo motor (27), the plurality of second guide rails (21), and the second servo moving unit (17) are installed on a right side of the lathe bed (1).  Please note that when the second servo motor (27) is actuated, the associated second servo moving unit (17) will be driven so as to move horizontally along the plurality of second guide rails (21).  Also, a path of the second servo moving unit (17) horizontally moving along the plurality of second guide rails (21) is “defined as a Q2 axis.”  (It is noted that the defined Q2 axis is one and the same as the Z2 axis which is shown in Figure 1).   
	As to the first servo feed system (56, 64, 68), it is installed at the top of the lathe bed (1), whereas the second servo feed system (48, 54) is installed at a bottom of the lathe bed (1).  This is readily apparent in Figures 1 and 2.  
As to the first servo feed system (56, 64, 68), it comprises three axes, and they include an X3 axis, a Y3 axis, and a Z3 axis.  Noting that the first tool turret (67) in indexable/rotatable, be advised that the first tool turret (67) is controlled by the first servo feed system (56, 64, 68) to feed, so as to move along the three axes (X3, Y3, Z3) of the first servo feed system (56, 64, 68), to realize linkage turning and interpolation movement of the three axes.  That is to say that the first tool turret (67) is controlled such that it can be moved linearly, for example, along each of the three axes (X3, Y3, Z3) while at the same time being indexed about the rotation axis thereof.  
As to the second servo feed system (48, 54), it comprises two axes, and they include an X1 axis and a Y1 axis.   Noting that the second tool turret (65) in indexable/rotatable, be advised that the second tool turret (65) is controlled by the second servo feed system (48, 54) to feed, so as to move along the two axes (X1, Y2) of the second servo feed system (48, 54), to realize linkage turning and interpolation movement of the two axes.  That is to say that the second tool turret (65) is controlled by the second servo feed system (48, 54) such that it can be moved linearly, for example, along each of the two axes (X1, Y2) while at the same time being indexed about the rotation axis thereof.  
Kawasumi et al. though, does not provide discussion on the machining equipment further comprising “a first-stage chuck, a plurality of radial positioning blocks, a plurality of first end-face positioning blocks, a plurality of first swing clamp cylinder pressure claws,” or “a second-stage chuck, a mandrel base, a mandrel, a plurality of second end-face positioning blocks, and a plurality of second swing clamp cylinder pressure claws.”  Also, while Kawasumi et al. discloses the first servo moving unit (5) being provided with the first spindle unit (7) and the second servo moving unit (17) being provided with the second spindle unit (19), Kawasumi et al. does not disclose, “an output end of the first spindle unit is provided with the first-stage chuck, and rotation of the first-stage chuck is controlled by the first spindle unit” wherein “the plurality of radial positioning blocks are uniformly distributed on the first stage chuck in a circumferential direction and are used for radially positioning” and “the plurality of first end-face positioning blocks are uniformly distributed on the first-stage chick in the circumferential direction and are used for axially positioning the wheel.”  Likewise, Kawasumi et al. does not disclose, “an output end of the second spindle unit is provided with the second-stage chuck, and rotation of the second-stage chuck is controlled by the second spindle unit; the mandrel base is arranged at a center of the second-stage chuck, and the mandrel is arranged on the mandrel base” wherein the mandrel “is used for radially positioning the wheel” and “the plurality of second end-face positioning blocks are uniformly distributed on the second-stage chuck in the circumferential direction and are used for axially positioning the wheel.”  Please be advised though that the first spindle unit (7) and the second spindle unit (19) are each adapted to hold a workpiece [paragraphs 0036, 0052].
Figure 3 of Patterson though, shows a first/second stage chuck (10), which is adapted to center and lock an aluminum wheel (12) with respect to a headstock of a lathe for rotation about a machining centerline (14) [column 2, lines 40-44].  As can be seen between Figures 2 and 3, the chuck (10) has a plurality of radial positioning blocks (60, 62, 64) that are uniformly distributed on the first/second stage chuck (10).  Also, attached to each of the plurality of radial positioning blocks (60, 62, 64) is a respective end-face positioning block (76).  Note that the plurality of end-face positioning blocks (76) are shown as feed-out locators (76) in Figure 3.  Please be advised that the plurality of radial positioning blocks (60, 62, 64) are used for radially positioning the aluminum wheel (12) during machining.  This is because they (60, 62, 64) provide for the radial feeding of the plurality of end-face positioning blocks (76).  When the plurality of end-face positioning blocks (76) are embodied as the feed-out locators (76) as in Figure 3 of Patterson, they engage the wheel’s (12) inner periphery of the outer rim portion (84) [column 3, lines 18-24].  With this engagement, the aluminum wheel (12) is radially positioned for machining.  Based on the foregoing, by radial feeding of the plurality of end-face positioning blocks (76) to engage the wheel’s (12) inner periphery of the outer rim portion (84), the plurality of radial positioning blocks (60, 62, 64) radially position the aluminum wheel (12) during machining.  With regards to the plurality of end-face positioning blocks (76), they too are uniformly distributed on the first/second stage chuck (10).  Noting this, said plurality of end-face positioning blocks (76) provide for axially positioning the wheel (12) during machining.  To illustrate this point, Examiner directs attention to Figure 3 of Patterson.  As can be seen therein, the aluminum wheel (12) is seated upon the plurality of end-face positioning blocks (76) such that the outer rim portion (84) of the wheel (12) interfaces with locating surfaces (82) of the plurality of end-face positioning blocks (76).  Due to this interfacing between the wheel’s (12) outer rim portion and the plurality of end-face positioning block’s (76) locating surfaces (82), the wheel (12) is prevented from movement downward from the perspective of Figure 3 of Patterson in the axial direction toward, for example, the face plate (16) of the first/second stage chuck (10).  Thus, the plurality of end-face positioning blocks (76) are used for axially positioning the aluminum wheel (12) during machining.  Figure 1 of Patterson shows therein the chuck (10) as having a plurality of swing clamp cylinder pressure claws (96), each of which having a respective clamp jaw (106).  Note that the pressure claws (96) and the associated clamp jaws (106) provide for clamping against the outer rim (80) of the wheel (12) [column 3, lines 47-51].  Moreover, Figure 3 shows said chuck (10) as being provided with a mandrel base (116) and a mandrel (118) that is arranged on said base (116).  It is noted that actuation of the mandrel (118) ultimately provides for the plurality of swing clamp cylinder pressure claws (96) to pivot between a clamped position and unclamped position [column 3, line 64 – column 4, line 9].  As to the mandrel base (116), it is provided at the center of the first/second stage chuck (10).  Note that the mandrel (118) is used for radially positioning the wheel (12) during machining.  This is because, for example, when the plurality of swing clamp cylinder pressure claws (96) are pivoted into the clamped position, the plurality of swing clamp cylinder pressure claws (96) interface with the wheel’s (12) outer rim portion such that the wheel (12) is prevented from moving radially outward past the plurality of swing clamp cylinder pressure claws (96).  Since the mandrel (12) is the means for actuation of the plurality of swing clamp cylinder pressure claws (96), and because said plurality of swing clamp cylinder pressure claws (96) radially position the aluminum wheel (12) such that said wheel (12) is prevented from moving radially outward there past, it follows that the mandrel (118) is used for radially positioning the wheel (12) during machining.  Lastly, Examiner reiterates that the plurality of end-face positioning blocks (76) are uniformly distributed on the first/second stage chuck (10), and are used for axially positioning the wheel (12) during machining.  To illustrate this point, attention is again directed to Figure 3 of Patterson.  As can be seen in Figure 3, the aluminum wheel (12) is seated upon the plurality of end-face positioning blocks (76) such that the outer rim portion (84) of the wheel (12) interfaces with locating surfaces (82) of the plurality of end-face positioning blocks (76).  Due to this interfacing between the wheel’s (12) outer rim portion and the plurality of end-face positioning block’s (76) locating surfaces (82), the wheel (12) is prevented from movement downward from the perspective of Figure 3 in the axial direction toward, for example, the face plate (16) of the first/second stage chuck (10).  By ensuring the wheel (12) isn’t moved in the axial direction past a certain point, the plurality of end-face positioning blocks (76) are being used for axially positioning the aluminum wheel (12) during machining.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first spindle unit (7) and the second spindle unit (19) of Kawasumi et al. each with a respective chuck (10) of Patterson, so as to expand the capabilities of the machining equipment of Kawasumi et al., by enabling said machining equipment to receive wheels, e.g. aluminum wheels, for processing.  As a result, the modified machining equipment constitutes “wheel machining equipment.”  
In making the above modification it is noted that an output end of the first spindle unit (7) is provided with a respective chuck (10).  Said respective chuck (10) will hereinafter be referred to as the first-stage chuck (10).  Due to this setup, rotation of said first-stage chuck (10) is controlled by the first spindle unit (7).  Please note that when a given wheel is mounted to the first spindle unit (7) via the first-stage chuck (10), driving of said first spindle unit (7) will provide for rotation of the given wheel for processing.  Examiner notes that processing in the form of “first-stage turning”/“first stage machining” of the given wheel is capable of being carried out.  This is because the given wheel can be rotated by the first spindle unit (7), and because the first tool turret (67) holds a plurality of tools, each of which is able to interface, for example, with the given wheel through linkage turning and interpolation movement.  Be advised that said first-stage chuck (10) includes a first plurality of radial positioning blocks (60, 62, 64), a first plurality of end-face positioning blocks (76), a first plurality of swing clamp cylinder pressure claws (96), a first mandrel base (116), and a first mandrel (118).  Noting this, in the first-stage chuck (10), the first plurality of radial positioning blocks (60, 62, 64) are uniformly distributed on the first-stage chuck (10) in a circumferential direction and can be used for the radially positioning of the given wheel during first-stage machining (in accordance with the disclosure of Patterson).  Also, in said first-stage chuck (10), the first plurality of end-face positioning blocks (76) are uniformly distributed on the first-stage chuck (10) in a circumferential direction and can be used for the axially positioning of the given wheel during the first-stage machining (in accordance with the disclosure of Patterson).  As such, disclosure is provided on the first spindle unit (7) being arranged to drive the given wheel to rotate to complete the “first-stage turning”/“first stage machining” of the given wheel.
Likewise, in making the above modification, an output end of the second spindle unit (19) is provided with a respective chuck (10).  Said respective chuck (10) will hereinafter be referred to as the second-stage chuck (10).  Due to this setup, rotation of said second-stage chuck (10) is controlled by the second spindle unit (19).  Note that when the given wheel is mounted to the second spindle unit (19) via the second-stage chuck (10), driving of said second spindle unit (19) will provide for rotation of the given wheel for processing.  Please also note that processing in the form of “second-stage turning”/“second stage machining” of the given wheel is capable of being carried out.  This is because the given wheel is able to be rotated by the second spindle unit (19), and because the second tool turret (65) holds a plurality of tools, each of which is able to interface, for example, with the given wheel through linkage turning and interpolation movement.  Be advised that the second-stage chuck (10) includes a second plurality of radial positioning blocks (60, 62, 64), a second plurality of end-face positioning blocks (74, 76), a second plurality of swing clamp cylinder pressure claws (96), a second mandrel base (116), and a second mandrel (118).  Regarding the second mandrel (118), it is arranged on the second mandrel base (116), which in turn is arranged at the center of the second-stage chuck (10).  (Please note that Figure 1 of Patterson shows therein mandrel base 116 being arranged at a center of chuck 10).  Noting this, in the second-stage chuck (10), the second mandrel (118) is used for radially positioning the wheel (12) during second-stage machining (in accordance with the disclosure of Patterson).  Also, in said second-stage chuck (10), the second plurality of end-face positioning blocks (76) are uniformly distributed on the second-stage chuck (10) in a circumferential direction and can be used for the axially positioning of the given wheel during the second-stage machining (in accordance with the disclosure of Patterson).  As such, disclosure is provided on the second spindle unit (19) being arranged to drive the given wheel to rotate to complete the “second-stage turning”/“second stage machining” of the given wheel.
It is noted that after first-stage turning of the given wheel has been completed, the wheel machining equipment of Kawasumi et al./Patterson is capable of carrying out the following.  The first servo motor (13) can be actuated so as to provide for horizontal rightward movement/feeding from an original position of the first servo moving unit (5) along the Q1/Z1 axis until the grasped given wheel is pushed into an appropriate position.  The second servo motor (27) can also be actuated so as to provide for horizontal leftward movement/feeding of the second servo moving unit (17) along the Q2/Z2 axis so as to meet the grasped given wheel.  Examiner notes that the second plurality of end-face positioning blocks (76), which are embodied as feed-out locators (76), are capable of contacting the inner side of the rim of the grasped given wheel.  (It is reiterated that Patterson provides disclosure on the feed-out locators 76 engaging with the inner periphery of the outer rim portion 84 of the aluminum wheel 12 [column 3, lines 18-24]).  Examiner notes that in order to establish proper contact with the given wheel, the second servo moving unit (17) will inherently have had to have stopped being linearly fed along the Q2/Z2 axis.  It is noted that because the actuation means for the second servo moving unit (17) and the second plurality of end-face positioning blocks (76) are separate, the second servo moving unit (17) and the second plurality of end-face positioning blocks (76) can be controlled such that the second servo moving unit (17) stops moving when the given wheel, for example, contacts the second plurality of end-face positioning blocks (76).  
After the second plurality of end-face positioning blocks (76), which again are embodied as feed-out locators (76), have established contact with the inner side of the rim of the grasped given wheel, the second mandrel (118) is able to be actuated so as to activate/pivot the second plurality of swing clamp cylinder pressure claws (96) into the clamped position on the second-stage chuck (10).  (Examiner notes that Patterson discloses pressure claws 96, which are elements of clamps 88, being actuated after the feed-out locators 76 have finished centering of the aluminum wheel 12 [column 3, lines 60-62]).  Lastly, after the given wheel has been clamped on the second-stage chuck (10), it is inherent that the first-stage chuck (10) can release the given wheel.  This is because releasing of the given wheel at this particular time by the first-stage chuck (10) will not result in the given wheel falling, for example, on the lathe bed (1).  Noting this, in releasing of the given wheel by the first-stage chuck (10), the first plurality of swing clamp cylinder pressure claws (96) are released/unclamped.  Upon releasing/unclamping, the first servo motor (13) can be actuated so as to withdraw and return the first-stage chuck (10) to the aforementioned original position, thereby completing connection of the first-stage turning and the second-stage turning.  In the original position, the first servo moving unit (5) is disposed in the position that it is shown as being disposed in within Figure 1 of Kawasumi et al.  It is reiterated that the first-stage chuck (10) is connected to the first servo moving unit (5) by the first spindle unit (7) in the modified machining equipment of Kawasumi et al.                                                                                                                                                                                                
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues the following:
The applicant disagrees and submits that Kawasumi in view of Patterson does not teach or suggest the features of amended claim 1.

As the Examiner has acknowledged, Kawasumi does not disclose at least the following features in claim 1:

“a first-stage chuck, a plurality of radial positioning blocks, a plurality of first end-face positioning blocks, a plurality of first swing clamp cylinder pressure claws;

a second-stage chuck, a mandrel base, a mandrel, a plurality of second end-face positioning blocks, a plurality of second swing clamp cylinder pressure claws;

an output end of the second spindle unit is provided with the second-stage chuck, and rotation of the second-stage chuck is controlled by the second spindle unit; the mandrel base is arranged at a center of the second-stage chuck, and the mandrel is arranged on the mandrel base’’.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  First, it is noted that claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi et al. in view of Patterson, and it is Patterson that is relied upon by Examiner for disclosure of both “a first-stage chuck, a plurality of radial positioning blocks, a plurality of first end-face positioning blocks, a plurality of first swing clamp cylinder pressure claws” and “a second-stage chuck, a mandrel base, a mandrel, a plurality of second end-face positioning blocks, a plurality of second swing clamp cylinder pressure claws.”  Noting this, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first spindle unit (7) and the second spindle unit (19) of Kawasumi et al. each with a respective chuck (10) of Patterson, so as to expand the capabilities of the machining equipment of Kawasumi et al., by enabling said machining equipment to receive wheels, e.g. aluminum wheels, for processing.  In making this modification, the combination of Kawasumi et al. in view of Patterson teach “an output end of the second spindle unit is provided with the second-stage chuck, and rotation of the second-stage chuck is controlled by the second spindle unit; the mandrel base is arranged at a center of the second-stage chuck, and the mandrel is arranged on the mandrel base.”  Based on the foregoing, Applicant’s above arguments are not found to be persuasive.  

With respect to claim 1, Applicant also argues the following:
Further, Applicant respectfully submits that Kawasumi does not disclose at least the following features in amended claim 1:

“the plurality of radial positioning blocks are uniformly distributed on the first-stage chuck in a circumferential direction and are used for radially positioning a wheel during first-stage machining; the plurality of first end-face positioning blocks are uniformly distributed on the first-stage chuck in the circumferential direction and are used for axially positioning the wheel during the first-stage machining;

the mandrel . . . is used for radially positioning the wheel during second-stage machining; the plurality of second end-face positioning blocks are uniformly distributed on the second-stage chuck in the circumferential direction and are used for axially positioning the wheel during the second-stage machining.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  First, it is noted that claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi et al. in view of Patterson, and it is Patterson that is relied upon for disclosure of “the plurality of radial positioning blocks are uniformly distributed on the first-stage chuck in a circumferential direction and are used for radially positioning a wheel during first-stage machining; the plurality of first end-face positioning blocks are uniformly distributed on the first-stage chuck in the circumferential direction and are used for axially positioning the wheel during the first-stage machining” and “the mandrel . . . is used for radially positioning the wheel during second-stage machining; the plurality of second end-face positioning blocks are uniformly distributed on the second-stage chuck in the circumferential direction and are used for axially positioning the wheel during the second-stage machining.”  While Kawasumi et al. does not teach these features individually, the combination of Kawasumi et al. in view of Patterson does, and it is this combination that claim 1 is rejected with under 35 U.S.C. 103.  Based on the foregoing, Applicant’s above arguments are not found to be persuasive.  

With respect to claim 1, Applicant also argues the following:
Further, Applicant respectfully submits that Kawasumi does not disclose at least the following features in amended claim 1…

after the first-stage turning of the wheel is completed, the first servo moving unit is arranged to be driven by the first servo motor to do horizontal rightward movement from an original position along the QI axis until horizontally pushing the wheel to an appropriate position, the second servo moving unit is arranged to be driven by the second servo motor to do horizontal leftward movement along the Q2 axis to meet the wheel, when the plurality of second end-face positioning blocks on the second-stage chuck make contact with a wheel rim on an inner side of the wheel, the second servo moving unit stops moving, then the plurality of second swing clamp cylinder pressure claws are activated and clamp the wheel on the second-stage chuck, then the plurality of first swing clamp cylinder pressure claws release the wheel, and the first-stage chuck is withdrawn and restored to the original position, thus completing connection of the first-stage turning and the second-stage turning”.

Firstly, the wheel machining equipment in claim 1 of the instant application integrates the first-stage turning and the second-stage turning into one piece of equipment, so as to improve the matching precision of the central hole of the wheel in and after the process of the first-stage turning and the mandrel in the second stage, realize the high-precision connection of the first-stage turning and the second-stage turning, improve the coaxiality of the inner side and the outer side of the wheel, and greatly improve the product quality.

Referring to paragraphs [0074] and [0078] of Kawasumi, Kawasumi provides an
NC automatic lathe that enables the machining of a work piece clamped on headstock 5 on the front side of the machine using a second turret tool post 45, while performing complex and varied machining of a work piece clamped on the back attachment 109. However, Kawasumi is completely silent on the specific docking process for moving the work piece after completing the first-stage turning from the first-stage chuck to the second-stage chuck for the second-stage turning with high precision.

Secondly, since Kawasumi does not disclose the first-stage chuck and the second-stage chuck, Kawasumi further does not disclose the detailed structural features of the radial positioning blocks and the first end-face positioning blocks which are arranged on the first-stage chuck and the detailed structural features of the mandrel and the end-face positioning blocks which are arranged on the second-stage chuck. Therefore, Kawasumi does not disclose at least the newly added features in amended claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Noting this, it is the combination of Kawasumi et al. in view of Patterson that reads on the limitations set forth in lines 45-56 of claim 1 corresponding to, “after the first-stage turning of the wheel is completed…thus completing connection of the first-stage turning and the second-second turning.”  It is also this combination that teaches a first-stage chuck (10) having “the detailed structural features of the radial positioning blocks and the first end-face positioning blocks which are arranged on the first-stage chuck” and the second-stage chuck (10) having “the detailed structural features of the mandrel and the end-face positioning blocks which are arranged on the second-stage chuck.”  Please note that Examiner did not exclusively rely on Kawasumi et al. to teach, “the first-stage chuck and the second-stage” in which “the detailed structural features of the radial positioning blocks and the first end-face positioning blocks which are arranged on the first-stage chuck and 
the detailed structural features of the mandrel and the end-face positioning blocks which are arranged on the second-stage chuck.”  Again, it is the combination of Kawasumi et al. in view of Patterson that reads on said limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., docking process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please be advised that claim 1 is directed to an apparatus, specifically wheel machining equipment, not a process.  In other words what Applicant is setting forth in lines 45-56 of claim 1 are not in fact method/process steps.  Noting this, the combination of Kawasumi et al. in view of Patterson is capable of what is set forth in lines 45-56 of claim 1 (“after the first-stage turning of the wheel is completed…thus completing connection of the first-stage turning and the second-second turning”), and due to this capability, Applicant’s argument is not persuasive.  Having said that, the combination of Kawasumi et al. in view of Patterson reads on the following:  After first-stage turning of the wheel is completed, the first servo motor (13) can be actuated so as to provide for horizontal rightward movement/feeding from an original position of the first servo moving unit (5) along the Q1/Z1 axis until the grasped given wheel is pushed into an appropriate position.  The second servo motor (27) can also be actuated so as to provide for horizontal leftward movement/feeding of the second servo moving unit (17) along the Q2/Z2 axis so as to meet the grasped given wheel.  Examiner notes that the second plurality of end-face positioning blocks (76), which are embodied as feed-out locators (76), are capable of contacting the inner side of the rim of the grasped given wheel.  (It is reiterated that Patterson provides disclosure on the feed-out locators 76 engaging with the inner periphery of the outer rim portion 84 of the aluminum wheel 12 [column 3, lines 18-24]).  Examiner notes that in order to establish proper contact with the given wheel, the second servo moving unit (17) will inherently have had to have stopped being linearly fed along the Q2/Z2 axis.  It is noted that because the actuation means for the second servo moving unit (17) and the second plurality of end-face positioning blocks (76) are separate, the second servo moving unit (17) and the second plurality of end-face positioning blocks (76) can be controlled such that the second servo moving unit (17) stops moving when the given wheel, for example, contacts the second plurality of end-face positioning blocks (76).  After the second plurality of end-face positioning blocks (76), which again are embodied as feed-out locators (76), have established contact with the inner side of the rim of the grasped given wheel, the second mandrel (118) is able to be actuated so as to activate/pivot the second plurality of swing clamp cylinder pressure claws (96) into the clamped position on the second-stage chuck (10).  (Examiner notes that Patterson discloses pressure claws 96, which are elements of clamps 88, being actuated after the feed-out locators 76 have finished centering of the aluminum wheel 12 [column 3, lines 60-62]).  Lastly, after the given wheel has been clamped on the second-stage chuck (10), it is inherent that the first-stage chuck (10) can release the given wheel.  This is because releasing of the given wheel at this particular time by the first-stage chuck (10) will not result in the given wheel falling, for example, on the lathe bed (1).  Noting this, in releasing of the given wheel by the first-stage chuck (10), the first plurality of swing clamp cylinder pressure claws (96) are released/unclamped.  Upon releasing/unclamping, the first servo motor (13) can be actuated so as to withdraw and return the first-stage chuck (10) to the aforementioned original position, thereby completing connection of the first-stage turning and the second-stage turning.  In the original position, the first servo moving unit (5) is disposed in the position that is shown as being disposed in within Figure 1 of Kawasumi et al.  It is reiterated that the first-stage chuck (10) is connected to the first servo moving unit (5) by the first spindle unit (7) in the modified machining equipment of Kawasumi et al.             

With respect to claim 1, Applicant further argues the following:
1) It was alleged on page 7 of the Office Action that Patterson discloses the first-stage chuck and the second-stage chuck of claim 1 of the instant application, and in particular, the feed-in locators 74 and the feed-out locator 76 of Patterson were alleged to be equivalent to first/second end-face positioning blocks in claim 1 of the instant application. Applicant respectfully disagrees.

Patterson (see column 2 lines 2-24) recites:

“..The slide blocks 60, 62, 64 are selectively movable in a first direction 65  radially outward from the centerline 14 for causing the locators to engage the wheel, and in a second direction 67 radially inward toward the centerline 14 to cause the locators to engage the wheel, as illustrated in FIG. 2.

As shown in FIGS. 1 and 3, the radial slide blocks 60, 62, 64 include a plurality of apertures 72 formed therein for removable attachment of feed-in locators 74 (shown in FIG. 1) or feed-out locators 76 (shown in FIG. 3). The locators 74, 76 are removably bolted to the respective radial slide blocks 60, 62, 64 and are preferably located by dowel pins and locating holes. In order to switch between a feed-in or feed-out locator, the locator is simply unbolted from the respective radial slide block, and replaced with an oppositely facing locator.

The feed-in locator 74 (shown in FIG. 1) includes a locating surface 78 which faces inwardly for engaging the outer rim portion 80 of the aluminum wheel 12.

The feed-out locator 76 (shown in FIG. 3) includes an outwardly facing locating surface 82 for engaging the inner periphery of the outer rim portion
14 of the aluminum wheel 86.”

In combination with Fig. 1 and 3 (reproduced below) of Patterson, it can be seen that Patterson teaches that the positioners 74, 76 are bolted to the respective radial slide blocks 60, 62, 64. When it is necessary to feed in the wheel, the feed-in locator 74 (see Fig. 1) is installed on the radial slide block, and the feed-in locator 74 has a locating surface 78 which faces inwardly for engaging the outer rim portion 80 of the wheel 12; when it is necessary to feed out the wheel, the feed-out positioner 76 (see Fig. 3) is installed on the radial slide block, and the feed-out positioner 76 includes an outwardly facing locating surface 82 for engaging the inner periphery of the outer rim portion 84 of the wheel 86. In other words, the positioner of Patterson is actually used, together with the radial slide block, for the radial positioning of the wheel, but not for the axial positioning of the wheel.

Contrarily, in amended claim 1 of the instant application, the end-face positioning blocks are used for axially positioning the wheel.

In particular, the first end-face positioning blocks and the radial positioning blocks are both arranged on the first-stage chuck, the radial positioning blocks are used for radially positioning a wheel, but the end-face positioning blocks are used for axially positioning the wheel. That is, the radial positioning blocks and the first end-face positioning blocks work together to precisely position the wheel, so as to accurately dock the wheel to the second-stage chuck after the first-stage machining is completed. Therefore, Applicant respectfully submits that Patterson does not disclose the first end-face positioning blocks of the first-stage chuck in claim 1 of the instant application.

Moreover, in the second-stage chuck of amended claim 1, the second end-face positioning blocks are also used for axially positioning the wheel during the second-stage machining, but are not used for radial positioning the wheel, as taught by Patterson.

Therefore, Patterson does not disclose the second end-face positioning blocks of the second-stage chuck in claim 1 of the instant application.


Applicant’s argument has been considered, but is not persuasive.  This is because Patterson does indeed disclose “the first end-face positioning blocks of the first-stage chuck in claim 1 of the instant application” and “the second end-face positioning blocks of the second-stage chuck in claim 1 of the instant application.”  Examiner directs attention to Figure 3 of Patterson in which a plurality of end-face positioning blocks (76) can be seen.  In contrast to Applicant’s assertion, the plurality of end-face positioning blocks (76) which are uniformly distributed on the first/second stage chuck (10), and are indeed used for axially positioning the wheel (12) during machining.  As can be seen in Figure 3, the wheel (12) is seated upon the plurality of end-face positioning blocks (76) such that the wheel’s (12) outer rim portion (84) interfaces with locating surfaces (82) of the plurality of end-face positioning blocks (76).  Due to this interfacing between the wheel’s (12) outer rim portion and the plurality of end-face positioning block’s (76) locating surfaces (82), the wheel (12) is prevented from movement downward from the perspective of Figure 3 in the axial direction toward, for example, the face plate (16) of the first/second stage chuck (10).  By ensuring the wheel (12) isn’t moved in the axial direction past a certain point, the plurality of end-face positioning blocks (76) are being used for axially positioning the aluminum wheel (12) during machining.  Based on the foregoing, Applicant’s argument is not found to be persuasive.  
With respect to claim 1, Applicant further argues the following:
2) In addition, Patterson further recites:

 “When centering and locking an aluminum wheel within the chuck apparatus 10, it is desirable to first locate the wheel about the centerline 14 on the chuck apparatus 10 prior to clamping. Accordingly, the feeding locators 74, 76 must be actuated prior to actuation of the clamps 88 for proper clamping positioning. To accomplish this objective, the clamps 88 are operated independently of the locators 74, 76. This is achieved by means of the draw bar 116 and sleeve 118. The draw bar 116 is slidable within the sleeve 118, and therefore operates independently thereof for actuating the locators 74, 76 separately from the clamps 88. The draw bar 116 includes a radial clearance with respect to the sleeve 118 for such respective independent motion. The draw bar 116 is connected by a draw bar extension 120 to the center cam 30 for operating the radial slide blocks 60, 62, 64 for moving the locators radially. The sleeve 118 is threaded to the yoke plate 98 at the threaded connection 122 so that the sleeve 118 may actuate the yoke plate 98 with respect to the face plate 16 for causing the cam arms 96 to pivot between clamped and unclamped positions.”

As can be seen, Patterson teaches that the chuck apparatus 10 includes the draw bar 116, the sleeve 118, the draw bar extension 120, the center cam 30, the radial slide blocks 60, 62, 64, the locators 74, 76 thereon, and these components work together to complete the radial positioning of the wheel.

However, in the amended claim 1, regarding the first-stage chuck, the radial positioning of the wheel during first-stage machining is completed by means of the plurality of radial positioning blocks. And regarding the second-stage chuck, the radial positioning of the wheel during the second-stage machining is completed by means of the mandrel, and there is no radial positioning blocks or radial slide blocks on the second-stage chuck on the second-stage chuck. As can be seen, the first-stage chuck and the second-stage chuck radially position the wheel through different components, and have different structure from each other, and their structures are both different from that of the chuck apparatus of Patterson.

Therefore, it is respectfully submitted that Patterson does not disclose at least the first-stage chuck and the second-stage chuck in amended claim 1.

Applicant’s argument has been considered, but is not persuasive.  
First, with regards to the first-stage chuck (10) of Kawasumi et al. in view of Patterson, it includes a first plurality of radial positioning blocks (60, 62, 64), a first plurality of end-face positioning blocks (76), a first plurality of swing clamp cylinder pressure claws (96), a first mandrel base (116), and a first mandrel (118).  Noting this, within the first-stage chuck (10), the first plurality of radial positioning blocks (60, 62, 64) are uniformly distributed on the first-stage chuck (10) in a circumferential direction and can be used for the radially positioning of the given wheel during first-stage machining (in accordance with the disclosure of Patterson).  This is because the first plurality of radial positioning blocks (60, 62, 64) provide for the radial feeding of the plurality of end-face positioning blocks (76).  When the plurality of end-face positioning blocks (76) are embodied as the feed-out locators (76) as in Figure 3 of Patterson, they engage the wheel’s (12) inner periphery of the outer rim portion (84) [column 3, lines 18-24].  With this engagement, the aluminum wheel (12) is radially positioned for machining.  Based on the foregoing, by radial feeding of the plurality of end-face positioning blocks (76) to engage the wheel’s (12) inner periphery of the outer rim portion (84), the plurality of radial positioning blocks (60, 62, 64) radially position the aluminum wheel (12) during machining.  Thus, in accordance with amended claim 1, in the first-stage chuck (10) of Kawasumi et al. in view of Patterson, the radial positioning of the wheel during first-stage machining is completed by means of the plurality of radial positioning blocks (60, 62, 64).  Based on the foregoing, Applicant’s argument concerning the claimed first-stage chuck is not found to be persuasive.  
Second, with regards to the second-stage chuck (10) of Kawasumi et al. in view of Patterson, it includes each of a second plurality of radial positioning blocks (60, 62, 64), a second plurality of end-face positioning blocks (74, 76), a second plurality of swing clamp cylinder pressure claws (96), a second mandrel base (116), and a second mandrel (118).  Regarding the second mandrel (118), it is arranged on the second mandrel base (116), which in turn is arranged at the center of the second-stage chuck (10).  (Examiner notes that Figure 1 of Patterson shows therein mandrel base 116 being arranged at a center of chuck 10).  Noting this, in the second-stage chuck (10), the second mandrel (118) is used for radially positioning the wheel (12) during second-stage machining (in accordance with the disclosure of Patterson).  This is because when the plurality of swing clamp cylinder pressure claws (96) are pivoted into the clamped position, the plurality of swing clamp cylinder pressure claws (96) interface with the wheel’s (12) outer rim portion such that the wheel (12) is prevented from moving radially outward past the plurality of swing clamp cylinder pressure claws (96).  Since the mandrel (12) is the means for actuation of the plurality of swing clamp cylinder pressure claws (96), and because said plurality of swing clamp cylinder pressure claws (96) radially position the aluminum wheel (12) such that said wheel (12) is prevented from moving radially outward there past, it follows that the mandrel (118) is used for radially positioning the wheel (12) during machining.  Thus, in accordance with amended claim 1, in the second-stage chuck (10) of Kawasumi et al. in view of Patterson, the radial positioning of the wheel during second-stage machining is completed by means of the second mandrel (118).  Based on the foregoing, Applicant’s argument concerning the claimed second-stage chuck is not found to be persuasive.  
Lastly, please note that Applicant is arguing that in amended claim 1 “there is no radial positioning blocks or radial slide blocks on the second-stage chuck.”  Please note that claim 1 is not set forth in a manner that would prevent the prior art from comprising “radial positioning blocks or radial slide blocks on the second-stage chuck.”  Noting this, while the second-stage chuck (10) of Kawasumi et al. in view of Patterson includes, for example, a second plurality of radial positioning blocks (60, 62, 64), there is nothing in claim 1 that prohibits the prior art from containing such elements. 

With respect to claim 1, Applicant lastly argues the following:
3) In addition, Patterson mainly teaches that the feed-in and feed-out of the wheel are completed by switching between the feed-in locator 74 or feed-out locator 76 on the chuck apparatus, but Patterson does not explicitly mention the specific operation of how to dock the wheel between the two chucking apparatuses. Since the chucking apparatus of Patterson has a different structure from that of the first-stage/second-stage chuck of the present application, it is submitted that Patterson does not disclose the detailed method for docking the wheel between the first-stage chuck and the second-stage chuck, as recited in claim 1 of the instant application.

Further, as stated above, Kawasumi mainly involves an NC automatic lathe that
enables the machining of a work piece clamped on headstock on the front side of the machine, while performing complex and varied machining of a work piece clamped on the back attachment. However, Kawasumi is completely silent on the specific docking process for moving the work piece from the first-stage chuck to the second-stage chuck for the second-stage turning with high precision.

Therefore, even if Kawasumi and Patterson were to be combined, assuming arguendo that such combination would be permissible, a person of ordinary skill in the art could merely be motivated to install the chuck apparatus taught by Patterson to both the headstock 5 and the back attachment 109 of the automatic lathe of Kawasumi, i.e. the modified automatic lathe radially positions the work piece by means of a plurality of components on the chuck apparatus, such as the draw bar 116, the sleeve 118, the draw bar extension 120, the center cam 30, the radial slide blocks 60, 62, 64, the locators 74, 76, etc., but they will not use the different chucks (such as the first-stage/second-stage chuck as recited in claim 1 of the instant application) on the headstock 5 and the back attachment 109 respectively. Therefore, the combination of Kawasumi and Patterson does not render the subject matter of claim 1 of the subject application obvious.

In view of above, it is submitted that amended claim 1 involves an inventive step over the cited documents.


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Noting this, it is the combination of Kawasumi et al. in view of Patterson that reads on the limitations set forth in lines 45-56 of claim 1 corresponding to, “after the first-stage turning of the wheel is completed…thus completing connection of the first-stage turning and the second-second turning.”  That is to say that Examiner is not exclusively relying on Patterson to teach “the specific operation of how to dock the wheel between the two chucking apparatuses.”  Rather, it is the combination of Kawasumi et al. in view of Patterson that reads on the docking of a given wheel between said first (10) and second-stage chucks (10).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., docking process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please be advised that claim 1 is directed to an apparatus, specifically wheel machining equipment, not a process.  In other words what Applicant is setting forth in lines 45-56 of claim 1 are not in fact method/process steps.  Noting this, the combination of Kawasumi et al. in view of Patterson is capable of what is set forth in lines 45-56 of claim 1 (“after the first-stage turning of the wheel is completed…thus completing connection of the first-stage turning and the second-second turning”), and due to this capability, Applicant’s argument is not persuasive.
Lastly, with respect to Applicant’s argument that “even if Kawasumi and Patterson were to be combined, assuming arguendo that such combination would be permissible, a person of ordinary skill in the art could merely be motivated to install the chuck apparatus taught by Patterson to both the headstock 5 and the back attachment 109 of the automatic lathe of Kawasumi…but they will not use the different chucks (such as the first-stage/second-stage chuck as recited in claim 1 of the instant application) on the headstock 5 and the back attachment 109 respectively,” it is noted that the first (10) and second chucks (10) of the wheel machining equipment of Kawasumi et al. in view of Patterson are “different chucks” in that they are separate elements, for example.  This is because the first-stage chuck (10) is an element that is provided on the output end of the first spindle unit (7), while the second-stage chuck (10) is a separate element provided on the output end of the second spindle unit (19).  
Please also note that claim 1 is not set forth in a manner that precludes the first (10) and second-stage chucks (10) from having the same construction.  While claim 1 may set forth the first-stage chuck as comprising a plurality of radial positioning blocks and the second-stage chuck as comprising a mandrel and a mandrel base, claim 1 does not preclude the first-stage chuck (10) of Kawasumi et al. in view of Patterson from having a first mandrel base (116) and a first mandrel (118).  Likewise, claim 1 also does not preclude the second-stage chuck (10) of Kawasumi et al. in view of Patterson from having a second plurality of radial positioning blocks (60, 62, 64).  Based on the foregoing, Applicant’s argument is not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724